Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/24/2020 has been entered.

Response to Amendment
The applicant has amended their application as follows: 
Amended: 1, 5, 14, 16 and 21
Cancelled: 6-7, 
Added: None
Therefore, claims 1-5 and 7-23 are currently pending in the instant application.

Response to Arguments
Applicant’s arguments, see Remarks, filed 08/24/202, with respect to the rejection(s) of claim(s) 1 and 14 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ligtenberg (US 2018/0218859 A1). Ligtenberg teaches a structure of a capacitive pressure sensor that is applicable to the device of Shim. Furthermore, the area outside the pressure sensor in Shim is .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8, 13 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Shim et al. (US 2018/0224990 A1, hereinafter “Shim”) in view of Ligtenberg et al. (US 2018/0218859 A1, hereinafter “Ligtenberg”). 

As to claim 1, Shim (Fig. 1B) discloses a display device (100) comprising: 
a display panel (151) having a display area (“the display area”) and a non-display area (“the peripheral area”);  
a window (Fig. 2A element 151a) disposed on one surface of the display panel (151b);  
a touch sensing unit disposed between the display panel and the window (Para. 0107);  
a pressure sensing unit (Fig. 4A) disposed on another surface of the display panel (151) and comprising a plurality of pressure sensors (Para. 0170, pressure sensors 210, 310), wherein the touch sensing unit and the plurality of pressure sensors overlap a button area (Fig. 5A element A1; Para. 0170) within the display area (Para. 0166); and 
a pressure sensing driver (Fig. 1 element 180) configured to receive a signal detected from the pressure sensing unit and to output pressure sensing information (Para. 0170-0172). 
 spaced apart from each other.
However, Ligtenberg teaches a plurality of pressure sensors spaced apart from each other (Fig. 22E elements 2220e, 2222e; Para. 0393). 
It would have been obvious to one of ordinary skill in the art to simple substitute the pressure sensors of Ligtenberg for the pressure sensors of Shim. The result of such a substitution would have yielded predictable results. 

 	As to claim 5, Shim (Fig. 1) discloses the display device of claim 1, wherein the pressure sensing driver (180) is configured to detect a pressure sensor that has been pressed among the plurality of pressure sensors (Fig. 8A-8B; Para. 0199-0200), calculate a position of the pressure sensor that has been pressed, and determine the position of the pressure sensor that has been pressed is located at the button area (Para. 0167, 0202, 0204, B1 is interpreted to be the button area). 

As to claim 8, Shim discloses the display device of claim 1, further comprising a height difference compensating unit disposed at an area other than the button area (Fig. 4B element 232; Para. 0157).

As to claim 13, Shim (Fig. 4A) discloses the display device of claim 1, further comprising a case (101) accommodating the display panel (151), the touch sensing unit, and the pressure sensing unit (210; Para. 0110). 

As to claim 21, Shim (Fig. 4B) discloses the display device of claim 8, wherein the height difference compensating unit (232) surrounds the pressure sensing unit in a plan view (210; Para. 0157, 232 surrounds 210 looking from the top). 

As to claim 22, Shim (Fig 4B) discloses the display device of claim 8, wherein the height difference compensating unit (232) is spaced apart from the pressure sensing unit (210). 

As to claim 23, Shim (Fig. 4B) discloses the display device of claim 8, wherein the height difference compensating unit (232) has a hole in which the pressure sensing unit is disposed (210; the space between 232). 
 
Claims 2-4 , 9-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shim and Ligtenberg as applied to claim 1 above, and further in view of Zhai et al. (US 2018/0129343 A1, hereinafter “Zhai”).

As to claim 2, Shim (Fig. 2A) discloses wherein the pressure sensing driver is disposed on the flexible printed circuit board (FPCB; Para. 0143, the examiner takes an official notice that similarly a controller can be disposed on a FPCB). 
Shim does not explicitly further comprising a flexible printed circuit board that comprises a plurality of first wirings connecting the plurality of pressure sensors and the pressure sensing driver. 
Zhai teaches further comprising a flexible printed circuit board (20) that comprises a plurality of first wirings (“wirings”) connecting the plurality of pressure sensors (13a-13d) and the pressure sensing driver (Para. 0041).
It would have been obvious to one of ordinary skill in the art, at the time of filing, to combine the teaching of Zhai to use the wirings to connect the pressure sensors and the driving circuit in the device disclosed by Shim. The motivation would have been to control the pressure sensors (Zhai; Para. 0041). 
 
As to claim 3, Shim (Fig. 2A) teaches the display device of claim 2, wherein the flexible printed circuit board (225) overlaps the plurality of pressure sensors (210). 
 
As to claim 4, Shim (Fig. 2A) teaches the display device of claim 2, further comprising a protective layer (105) disposed between the pressure sensing unit (210) and the display panel (151) and overlapping the flexible printed circuit board (225). 

As to claim 9, Ligtenberg (Fig. 22E) teaches the display device of claim 1, wherein each of the plurality of pressure sensors (22) comprises: 
a first sensing electrode (2220e);  
a second sensing electrode (2222e) opposing the first sensing electrode (2220e); and 
an elastic member (2206e) disposed between the first sensing electrode and the second sensing electrode (Para. 0393).
Ligtenberg does not explicitly teach wherein each of the plurality of pressure sensors is configured to output a current signal to the pressure sensing driver. 
However, Zhai teaches wherein each of the plurality of pressure sensors is configured to output a current signal to the pressure sensing driver (Para. 0031, 0043, signals from the pressure sensors will be sent substantially simultaneously if the user touches the adjacent pressure sensors substantially simultaneously).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Zhai in the device disclosed by Shim/Ligtenberg. The motivation would have been to detect a pressure signal (Zhai; Para. 0043).

As to claim 10, Shim (Fig. 22E) teaches the display device of claim 9, wherein one of the first sensing electrode and the second sensing electrode is unitarily formed (2220e), and the other is formed comprising a plurality of electrodes (2222e; Para. 0393).

As to claim 12, Ligtenberg teaches the display device of claim 9, wherein the elastic member comprises one of an elastic pad, a double-sided adhesive foam pad, and a spring (Para. 0383-0384).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shim and Ligtenberg as applied to claim 1 above, and further in view of Schultz (US 2010/0309445 A1, hereinafter “Schultz”).

As to claim 11, Shim does not disclose the display device of claim 1, wherein each of the plurality of pressure sensors has an area substantially equal to or less than about 25 mm2. 
However, Schultz teaches the display device of claim 1, wherein each of the plurality of pressure sensors has an area substantially equal to or less than about 25 mm2 (Para. 0038, if the height is 1 mm, then the area would be 25 mm2). 
It would have been obvious to one of ordinary skill in the art, at the time of filing, to use a smaller pressure sensor as taught by Schultz in a device disclosed by Shim for various reasons. The motivation would have been to use a smaller pressure sensor to create a smaller button. Therefore, there is a reasonable expectation of success. 

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable Shim in view of Ligtenberg and Schultz.

As to claim 14, Shim (Fig. 1B) discloses a display device (100) comprising: 

a pressure sensing unit (Fig. 8A element 200) comprising a plurality of pressure sensors (210, 310; Para. 0201). 
a pressure sensing driver (Fig. 1 element 180) connected to the pressure sensing unit (Para. 0148), 
wherein each of the plurality of pressure sensors has an area smaller than a button area (Fig. 4A, 4B, Fig. 5B element A1; Para. 0166, the peripheral area outside the pressure sensor is interpreted to be part of button area). 
 Shim does not disclose a plurality of pressure sensors spaced apart from each other, and
wherein each of the plurality of pressure sensors has an area substantially equal to or less than about 25 mm2.
However, Ligtenberg teaches a plurality of pressure sensors spaced apart from each other (Fig. 22E elements 2220e, 2222e; Para. 0393). 
It would have been obvious to one of ordinary skill in the art to simple substitute the pressure sensors of Ligtenberg for the pressure sensors of Shim. The result of such a substitution would have yielded predictable results. 
And, Schultz teaches the area substantially equal to or less than about 25 mm2 (Para. 0038, if the height is 1 mm, then the area would be 25 mm2). 
It would have been obvious to one of ordinary skill in the art, at the time of filing, to use a smaller pressure sensor as taught by Schultz in a device disclosed by Shim/Ligtenberg for various reasons. For example, the smaller pressure sensor would allow to accommodate a smaller virtual key. Therefore, there is a reasonable expectation of success. 

As to claim 16, Shim discloses the display device of claim 14, wherein the pressure sensing driver (180) is configured to detect a pressure sensor that has been pressed among the plurality of pressure sensors (Fig. 8A-8B; Para. 0199-0200), calculate a position of the pressure sensor that has been pressed, and determine the position of the pressure sensor that has been pressed is located at the button area (Para. 0167, 0202, 0204, B1 is interpreted to be the button area).

 
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shim, Ligtenberg and Schultz as applied to claim 14 above, and further in view of Zhai.

As to claim 15, Shim does not explicitly discloses the display device of claim 14, wherein at least two of the plurality of pressure sensors that are adjacent to each other are configured to output a current signal substantially simultaneously. 
However, Zhai teaches the display device of claim 14, wherein at least two of the plurality of pressure sensors that are adjacent to each other are configured to output a current signal substantially simultaneously (Para. 0031, 0043, signals from the pressure sensors will be sent substantially simultaneously if the user touches the adjacent pressure sensors substantially simultaneously).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Zhai in the device disclosed by Shim/Ligtenberg. The motivation would have been to detect a pressure signal (Zhai; Para. 0043).


As to claim 17, Zhai teaches the display device of claim 14, wherein the pressure sensing driver is configured to calculate a position to which pressure is applied based on a magnitude of a current signal output from the plurality of pressure sensors (Para. 0043).

As to claim 18, Shim (Fig. 2A) discloses the display device of claim 14, wherein the pressure sensing driver is disposed on the flexible printed circuit board (FPCB; Para. 0143, the examiner takes an official notice that similarly a controller can be disposed on a FPCB). 
Shim does not explicitly further comprising a flexible printed circuit board that comprises a plurality of first wirings connecting the plurality of pressure sensors and the pressure sensing driver. 
Zhai teaches further comprising a flexible printed circuit board (20) that comprises a plurality of first wirings (“wirings”) connecting the plurality of pressure sensors (13a-13d) and the pressure sensing driver (Para. 0041).
It would have been obvious to one of ordinary skill in the art, at the time of filing, to combine the teaching of Zhai to use the wirings to connect the pressure sensors and the driving circuit in the device disclosed by Shim. The motivation would have been to control the pressure sensors (Zhai; Para. 0041). 

As to claim 19, Ligtenberg (Fig. 22E) teaches the display device of claim 14, wherein each of the plurality of pressure sensors (22) comprises: 
a first sensing electrode (2220e);  
a second sensing electrode (2222e) opposing the first sensing electrode (2220e); and 
an elastic member (2206e) disposed between the first sensing electrode and the second sensing electrode (Para. 0393).

However, Zhai teaches wherein each of the plurality of pressure sensors is configured to output a current signal to the pressure sensing driver (Para. 0031, 0043). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Zhai in the device disclosed by Shim/Ligtenberg. The motivation would have been to detect a pressure signal (Zhai; Para. 0043).

As to claim 20, Shim (Fig. 22E) teaches the display device of claim 19, wherein one of the first sensing electrode and the second sensing electrode is unitarily formed (2220e), and the other is formed comprising a plurality of electrodes (2222e; Para. 0393).

Conclusion
The prior at made of record and not relied upon is considered pertinent to applicant‘s disclosure.
Hotelling (US 2006/0197753 A1) also suggests a mutual capacitive pressure sensing (Fig. 22; Para. 0116). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597.  The examiner can normally be reached on M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BIPIN GYAWALI
Examiner
Art Unit 2625



/BIPIN GYAWALI/Examiner, Art Unit 2625        
                                                                                                                                                                                                /WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625